       19-13895-jlg        Doc 356    Filed 02/17/21 Entered 02/17/21 20:31:43               Blank Notice
                                            (wysiwyg) Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              One Bowling Green
                                           New York, NY 10004−1408


IN RE: Orly Genger                                        CASE NO.: 19−13895−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 7
xxx−xx−8893




                             NOTICE TO ALL INTERESTED PARTIES



Please be advised that the matter being heard on 2/18/2021 has been adjourned to 2/19/2021 at 4:00 p.m.



Dated: February 17, 2021                                     Vito Genna
                                                             Clerk of the Court
